788 N.W.2d 661 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael TIRONI, Defendant-Appellant.
Docket No. 140465. COA No. 293694.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the application for leave to appeal the October 28, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we DIRECT the Kalkaska Circuit Court to submit to the Clerk of this Court within 28 days of the date of this order a written explanation of the circumstances surrounding the written communication(s) between the trial judge and the prosecutor that allegedly were not served on defendant and/or defense counsel, including the trial judge's May 2008 memorandum to the prosecutor inquiring regarding the applicability of People v. Nyx, 479 Mich. 112, 734 N.W.2d 548 (2007), and the prosecutor's memorandum responding to the court's request. The trial judge's written submission to this Court shall explain whether these documents were served on defendant or defense counsel, and if not, the reason for this failure of service. See Code of Judicial Conduct, Canon 3(A)(4) and Michigan Rules of Professional Conduct, Rule 3.5 (prohibiting ex parte communications).
We further DIRECT the prosecutor to file with the Clerk of this Court within 28 days of the date of this order a written explanation regarding whether the documents in question were served on defendant or defense counsel and the reason for any failure of service. Defendant may file a response to the prosecutor's written explanation within 28 days after the prosecutor's response is filed and served.
We retain jurisdiction.